DETAILED ACTION
Applicant’s amendment and response dated 2/16/2021 has been provided in response to the 11/13/2020 Office Action which rejected claims 1, 5, 6, 10, 12-16, 22-24, and 26-31, wherein claims 1, 6, 12, 14-16, 22 and 26 have been amended. Thus, claims 1, 5, 6, 10, 12-16, 22-24, and 26-31 remain pending in this application and have been fully considered by the examiner.
2.	Applicant's arguments filed have been fully considered but they are not persuasive. Accordingly, the rejection of the claims over the prior art in the previous office action is maintained and THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Response to Arguments
3.	Applicant's arguments have been fully considered but they are not persuasive. 
As an initial matter, during the interview on 2/9/2021, the examiner indicated that the proposed amendments appeared to overcome the prior art of record. However, upon further consideration, the amendments as filed do not overcome the prior art of record.
Gataullin teaches real time analysis of tracing data, which is facilitated by a tracer that generates function-level data and an aggregator that summarizes the data, where potential changes to tracing configurations are identified by analyzing the summarized data to determine whether or not each function is being traced at a level commensurate with that function's impact to the summarized data. (Abstract). Specifically, paragraph [0096] explains that tracer closures 110 can be applied to a subset of functions. In particular, paragraph [0096] states that a configuration file "identif[ies] specific functions, types of functions, classes of functions, or other definitions of functions" to which to apply tracer closures 110. Finally, paragraph [0096] explains that "heuristics or conditional expressions" can be implemented, which can be "evaluated to identify functions that may be included or excluded in the analysis." Identifying functions to be traced by specifying function type, function class, or heuristic/conditional expressions is not equivalent to identifying functions according to the area of a computing program with which the functions are associated. As explained above, paragraph [0096] of Gataullin merely states that a function to be traced can be identified by its specific name, by its type, and/or by its class. In stark contrast, independent claim 1, as amended, requires determining whether a function is to be traced based on the area of the9 16/287,356 100225.US1.C1/HBOXP113USBcomputing program with which the function is associated. In other words, this involves determining whether a function is to be traced based on where the function is located and/or where the function appears in the programming code. Certainly, identifying individual functions to be traced, identifying function types to be traced, and/or identifying function classes to be traced are simply not equivalent to identifying function areas (e.g., locations within the code) to be traced. Moreover, the passing, generic reference to any other "heuristic" or "conditional" expressions in paragraph [0096] also is not equivalent to identifying which functions to trace based on area (e.g., location within the code). No other portion of Gataullin cures this deficiency,” see pages 9-10 of Applicant’s remarks, the examiner respectfully disagrees.
	For further clarification, Gataullin also teaches that tracing may be applied to a subset of functions that may be interesting to a user. For example, a developer may wish to trace only a subset of an application on which the developer may be currently working (e.g. an area or location of the computing program), but may not wish to view tracing data from other portions of the application for which the developer may not be responsible. In such an example, the developer may specify that only the interesting functions be traced, while excluding the portions that may be uninteresting (See e.g. [0036]). As such, Gataullin teaches the newly added limitations as claimed, given their broadest reasonable interpretation.
In response to Applicant’s arguments regarding claim 16 that “The Office Action appears to assert that the validation logic 470 of Pillarisetti corresponds to the recited validation wrapping code. However, this cannot be, since no portion of Pillarisetti mentions or even hints that the validation logic 470 is ever wrapped (e.g., inserted) into the generated code 130. Instead, the entirety of Pillarisetti discusses the validation logic 470 as if such logic is coded into a separate executable program that is distinct from the generated code 130. Because nothing in Pillarisetti suggests that the validation logic 470 is wrapped and/or otherwise inserted into the generated code 130, the validation logic 470 cannot reasonably correspond to the recited validation wrapper code. For at least these reasons, independent claim 16 is not obvious over Gataullin, Smith, and Pillarisetti, and may be patentable for other reasons” (See pages 13-14 of Applicant’s remarks), the examiner respectfully disagrees.
 

As such, Pillarisetti teaches validation wrapper code (e.g. constraint logic), given its broadest reasonable interpretation.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 26-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

For the following prior art rejection, it will be treated as referring to “determining” in lie 5 of the claim 1based on previously presented claims. 
	Claims 28 and 29 mirror the deficiencies of claim 27 upon which they depend and are also rejected.


Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1, 10, 12, 15, 22, 26, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Gataullin et al (US 2015/0347277 A1, Gataullin hereinafter) in view of Smith et al (US Patent Application Publication 2005/0223365 A1, Smith hereinafter).
As to claim 1, Gataullin teaches a method, comprising:
receiving, by a system operatively coupled to a processor, a request to execute a function of a computing program (See Fig.3, 306 and associated text, e.g. [0121]-[0122] : An application may be received in block 302, and the application may begin execution with the tracing library;  a function may be identified in block 306 as being ready for execution), wherein the computing program employs a defined naming convention for elements of the computing program, the elements including the function (see e.g. [0089] - Many languages may support callbacks, including C, C++, Pascal, JavaScript, Lua, Python, Perl, PHP, C#, Visual Basic, Smalltalk, and other languages and [0123] - function identifier may be generated in block 310. The function identifier may include a human readable name for the function. For example, a function name as defined in source code may be used, and such a name may include a library name or other identifiers),
determining whether the function qualifies for wrapping based on an area of the computing program in which the function is located and based on the conditional information identifying one or more areas of the computing program selected for wrapping with the evaluation logic functionality (see e.g. [0004] - A tracing system may use an evaluation mechanism to determine which functions to include or exclude during tracing; The evaluation mechanism may evaluate an expression that may identify specific conditions under which a function may be traced or not traced, [0036] - tracing may be applied to a subset of functions that may be interesting to a user. For example, a developer may wish to trace only a subset of an application on which the developer may be currently working (e.g. an area or location of the computing program), but may not wish to view tracing data from other portions of the application for which the developer may not be responsible. In such an example, the developer may specify that only the interesting functions be traced, while excluding the portions that may be uninteresting, and [0096] - The tracer closures 110 may be applied to a subset of functions in some embodiments. Such embodiments may have a configuration file that may identify specific functions, types of functions, classes of functions, or other definitions of functions that may be included or excluded. Some embodiments may have heuristics or conditional expressions that may be evaluated to identify functions that may be included or excluded in the analysis).

Gataullin does not specifically teach based on the receiving, determining, by the system, whether an evaluation logic functionality is enabled for the function based on a type name, a 

In an analogous art of software tracing, however, Smith teaches determining, by the system, whether an evaluation logic functionality is enabled for the function based on a type name, a method name, a property name or a class name definition associated with the function or an element of the function and based on conditional information that identifies one or more elements of the computing program selected for wrapping with the evaluation logic functionality based on their respective type names, method names, property names or class names (See Fig.5 and associated text, e.g. [0039] - The method includes conditional statements 510 that direct the execution of the instrumented code 504 or non-instrumented code 506, based on whether tracing of the application is active or dormant; the conditional statements may test a value of a Boolean variable or flag used to indicate whether tracing is active within the server environment. In another exemplary embodiment, the conditional statements 510 may test to determine whether tracing is active for a specific application, class, or method. For example, the conditional statements 510 may test to determine whether the application class or the specific method within the class are found in a list of classes or methods to be traced. In one particular embodiment, a static constant may be included with the class that indicates the name of the class, the method or both. This static constant may be evaluated to determine whether the constant is found within the list) and executing, by the system, the function with wrapping code configured to perform the evaluation logic functionality for the function or the element of the function based on a first determination that the evaluation logic functionality is enabled (See e.g. [0040] - When tracing is active, the instrumented code 504 may be executed) and executing, by the system, the function without the wrapping code based on a second determination that the evaluation logic functionality is disabled  (see e.g. [0040] - When tracing is dormant or inactive, the non-instrumented code 506 may be executed).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method/system of Gataullin to implement/incorporate the limitations as taught by Smith in order to provide a more efficient method/system of application tracing and diagnosis, as suggested by Smith ([0006]).

As to claim 10, Smith further teaches wherein the evaluation logic functionality comprises a trace-related logic functionality (See e.g. [0008] - adding instrumentation instructions to provide for tracing capability of a computer executable application).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method/system of Gataullin to implement/incorporate the limitations as taught by Smith in order to provide a more efficient method/system of application tracing and diagnosis, as suggested by Smith ([0006]).

As to claim 12, Gataullin teaches a system comprising: a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations (See Fig.2 and associated text), the operations comprising:
receiving, by a system operatively coupled to a processor, a request to execute a function of a computing program (See Fig.3, 306 and associated text, e.g. [0121]-[0122] : An application may be received in block 302, and the application may begin execution with the tracing library;  a function may be identified in block 306 as being ready for execution), wherein the computing program employs a defined naming convention for elements of the computing program, the elements including the function (see e.g. [0089] - Many languages may support callbacks, including C, C++, Pascal, JavaScript, Lua, Python, Perl, PHP, C#, Visual Basic, Smalltalk, and other languages and [0123] - function identifier may be generated in block 310. The function identifier may include a human readable name for the function. For example, a function name as defined in source code may be used, and such a name may include a library name or other identifiers),
determining whether the function qualifies for wrapping based on an area of the computing program in which the function is located and based on the conditional information identifying one or more areas of the computing program selected for wrapping with the evaluation logic functionality (see e.g. [0004] - A tracing system may use an evaluation mechanism to determine which functions to include or exclude during tracing; The evaluation mechanism may evaluate an expression that may identify specific conditions under which a function may be traced or not traced, [0036] - tracing may be applied to a subset of functions that may be interesting to a user. For example, a developer may wish to trace only a subset of an application on which the developer may be currently working (e.g. an area or location of the computing program), but may not wish to view tracing data from other portions of the application for which the developer may not be responsible. In such an example, the developer may specify that only the interesting functions be traced, while excluding the portions that may be uninteresting, and [0096] - The tracer closures 110 may be applied to a subset of functions in some embodiments. Such embodiments may have a configuration file that may identify specific functions, types of functions, classes of functions, or other definitions of functions that may be included or excluded. Some embodiments may have heuristics or conditional expressions that may be evaluated to identify functions that may be included or excluded in the analysis).

Gataullin does not specifically teach based on the receiving, determining, by the system, whether an evaluation logic functionality is enabled for the function based on a type name, a method name, a property name or a class name definition associated with the function or an element of the function and conditional information that identifies one or more elements of the computing program selected for wrapping with the evaluation logic functionality based on their respective type names, method names, property names or class names executing, by the system, the function with wrapping code configured to perform the evaluation logic functionality for the function or the element of the function based on a first determination that the evaluation logic functionality is enabled; or executing, by the system, the function without the wrapping code based on a second determination that the evaluation logic functionality is disabled.

determining, by the system, whether an evaluation logic functionality is enabled for the function (i.e. transaction) based on a type name, a method name, a property name or a class name definition associated with the function or an element of the function and based on conditional information that identifies one or more elements of the computing program selected for wrapping with the evaluation logic functionality based on their respective type names, method names, property names or class names (See Fig.5 and associated text, e.g. [0039] - The method includes conditional statements 510 that direct the execution of the instrumented code 504 or non-instrumented code 506, based on whether tracing of the application is active or dormant; the conditional statements may test a value of a Boolean variable or flag used to indicate whether tracing is active within the server environment. In another exemplary embodiment, the conditional statements 510 may test to determine whether tracing is active for a specific application, class, or method. For example, the conditional statements 510 may test to determine whether the application class or the specific method within the class are found in a list of classes or methods to be traced. In one particular embodiment, a static constant may be included with the class that indicates the name of the class, the method or both. This static constant may be evaluated to determine whether the constant is found within the list) and executing, by the system, the function with wrapping code configured to perform the evaluation logic functionality for the function or the element of the function based on a first determination that the evaluation logic functionality is enabled (See e.g. [0040] - When tracing is active, the instrumented code 504 may be executed and executing, by the system, the function without the wrapping code based on a second determination that the evaluation logic functionality is disabled  (see e.g. [0040] - When tracing is dormant or inactive, the non-instrumented code 506 may be executed).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method/system of Gataullin to implement/incorporate the limitations as taught by Smith in order to provide a more efficient method/system of application tracing and diagnosis, as suggested by Smith ([0006]).

As to claim 15, Smith further teaches wherein the evaluation logic functionality comprises a trace-related logic functionality (See e.g. [0008] - adding instrumentation instructions to provide for tracing capability of a computer executable application).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method/system of Gataullin to implement/incorporate the limitations as taught by Smith in order to provide a more efficient method/system of application tracing and diagnosis, as suggested by Smith ([0006]).

As to claim 22, Gataullin further teaches wherein the defined naming convention comprises an object-oriented programing language naming convention (see e.g. [0089] - Many languages may support callbacks, including C, C++, Pascal, JavaScript, Lua, Python, Perl, PHP, C#, Visual Basic, Smalltalk, and other languages).

As to claim 26, Gataullin also teaches wherein the determining further comprises determining whether the function qualifies for the wrapping based on a task associated with the function and the conditional information identifying one or more tasks of the computing program selected for wrapping with the evaluation logic functionality (See e.g. [0204] - the configurations 620 may define various use scenarios for the tracer. The use scenario may be identified in part by a user mode 646, which may be an express or implied set of tasks that a user may be performing. In many cases, a user may transition from one set of tasks to another and back and [0255] - A use mode for the user may be determined in block 1112. The use mode may refer to a set of tasks or goals that may be achieved while interacting with tracer data. Examples of use modes may include debugging mode, performance testing mode, monitoring mode, and others).
As to claim 27, Smith further teaches wherein the determining further comprises: determining whether a first type of evaluation logic functionality is enabled for the function based on the type name, the method name or the property name of the element of the function and the conditional information and determining whether a second type of evaluation logic functionality is enabled for the function based on the class name for the function and the conditional information (See Fig.5 and associated text, e.g. [0039] - The method includes conditional statements 510 that direct the execution of the instrumented code 504 or non-instrumented code 506, based on whether tracing of the application is active or dormant; the conditional statements may test a value of a Boolean variable or flag used to indicate whether tracing is active within the server environment. In another exemplary embodiment, the conditional statements 510 may test to determine whether tracing is active for a specific application, class, or method. For example, the conditional statements 510 may test to determine whether the application class or the specific method within the class are found in a list of classes or methods to be traced. In one particular embodiment, a static constant may be included with the class that indicates the name of the class, the method or both. This static constant may be evaluated to determine whether the constant is found within the list).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method/system of Gataullin to implement/incorporate the limitations as taught by Smith in order to provide a more efficient method/system of application tracing and diagnosis, as suggested by Smith ([0006]).

8.	Claims  5, 6, 13, 14, 16, 23, 24 and 28-31 are rejected under 35 U.S.C. 103 as being unpatentable over Gataullin in view of Smith, as applied to claims 1 and 12 above, and further in view of Pillarisetti et al (US Patent 8,448,130 B1).
As to claims 5 and 13, Gataullin in view of Smith teaches the limitations of claim 1, but does not specifically teach wherein the evaluation logic functionality comprises a validation-related logic functionality.
In an analogous art, however, Pillarisetti teaches wherein the evaluation logic functionality comprises a validation-related logic functionality (See col.15 lines 16-23 and lines 36-38 and col.8 lines 29-31).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method/system of Gataullin in view of Smith to implement/incorporate the limitations as taught by Pillarisetti in order to provide a more efficient method/system of validating software, as suggested by Pillarisetti (See col.4 lines 28-33).
As to claims 6 and 14, Gataullin in view of Smith teaches wherein the first determination is based on the conditional information identifying the element of the function being selected for 
In an analogous art, however, Pillarisetti teaches wherein the element of the function comprises at least one of: [a property getter, a property setter, a property value, an interface, an event, an input value,] an output value, [and input value type, an output value type, or data shape] (See col.31 lines 39-61).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method/system of Gataullin in view of Smith to implement/incorporate the limitations as taught by Pillarisetti in order to provide a more efficient method/system of validating software, as suggested by Pillarisetti (See col.4 lines 28-33).

As to claim 16, Gataullin teaches a machine-readable storage medium, comprising executable instructions that, when executed by a processor facilitate performance of operations (See [0074]), the operations comprising:
receiving a request to execute a function of a computing program (See Fig.3, 306 and associated text, e.g. [0121]-[0122] : An application may be received in block 302, and the application may begin execution with the tracing library;  a function may be identified in block 306 as being ready for execution), wherein the computing program employs a defined naming convention for elements of the computing program, the elements including the function (see e.g. [0089] - Many languages may support callbacks, including C, C++, Pascal, JavaScript, Lua, Python, Perl, PHP, C#, Visual Basic, Smalltalk, and other languages and [0123] - function identifier may be generated in block 310. The function identifier may include a human readable name for the function. For example, a function name as defined in source code may be used, and such a name may include a library name or other identifiers),
determining whether the function qualifies for wrapping based on an area of the computing program in which the function is located and based on the conditional information identifying one or more areas of the computing program selected for wrapping with the evaluation logic functionality (see e.g. [0004] - A tracing system may use an evaluation mechanism to determine which functions to include or exclude during tracing; The evaluation mechanism may evaluate an expression that may identify specific conditions under which a function may be traced or not traced, [0036] - tracing may be applied to a subset of functions that may be interesting to a user. For example, a developer may wish to trace only a subset of an application on which the developer may be currently working (e.g. an area or location of the computing program), but may not wish to view tracing data from other portions of the application for which the developer may not be responsible. In such an example, the developer may specify that only the interesting functions be traced, while excluding the portions that may be uninteresting, and [0096] - The tracer closures 110 may be applied to a subset of functions in some embodiments. Such embodiments may have a configuration file that may identify specific functions, types of functions, classes of functions, or other definitions of functions that may be included or excluded. Some embodiments may have heuristics or conditional expressions that may be evaluated to identify functions that may be included or excluded in the analysis).



In an analogous art of software tracing, however, Smith teaches determining, by the system, whether an evaluation logic functionality is enabled for the function (i.e. transaction) based on a type name, a method name, a property name or a class name definition associated with the function or an element of the function and conditional information that identifies one or more elements of the computing program selected for wrapping with the evaluation logic functionality based on their respective type names, method names, property names or class names (See Fig.5 and associated text, e.g. [0039] - The method includes conditional statements 510 that direct the execution of the instrumented code 504 or non-instrumented code 506, based on whether tracing of the application is active or dormant; the conditional statements may test a value of a Boolean variable or flag used to indicate whether tracing is active within the server environment. In another exemplary embodiment, the conditional statements 510 may test to determine whether tracing is active for a specific application, class, or method. For example, the conditional statements 510 may test to determine whether the application class or the specific method within the class are found in a list of classes or methods to be traced. In one particular embodiment, a static constant may be included with the class that indicates the name of the class, the method or both. This static constant may be evaluated to determine whether the constant is found within the list) and executing, by the system, the function with wrapping code configured to perform the evaluation logic functionality for the function or the element of the function based on a first determination that the evaluation logic functionality is enabled (See e.g. [0040] - When tracing is active, the instrumented code 504 may be executed and executing, by the system, the function without the wrapping code based on a second determination that the evaluation logic functionality is disabled  (see e.g. [0040] - When tracing is dormant or inactive, the non-instrumented code 506 may be executed).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method/system of Gataullin to implement/incorporate the limitations as taught by Smith in order to provide a more efficient method/system of application tracing and diagnosis, as suggested by Smith ([0006]).

Gataullin in view of Smith does not specifically teach validation wrapping code.

In an analogous art, however, Pillarisetti teaches validation wrapping code (See e.g. col.8 lines 29-31, col.11 lines 61-62: constraints 140 may include traceability information 140A that allows identification and validation of operations performed by code generator 120, col.12 traceability information 140A may further allow first intermediate transformation 320, the first intermediate result, second intermediate transformation 330, the second intermediate result, and/or generated code 130 to be validated,  col.14 lines 61-65: constraint logic 450 may generate a file in which constraints 140 are stored, may insert constraints 140 into generated code 130 to produce instrumented code, may append constraints 140 to generated code 130, etc., and col.15 lines 16-23 and lines 36-38).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method/system of Gataullin in view of Smith to implement/incorporate the limitations as taught by Pillarisetti in order to provide a more efficient method/system of validating software, as suggested by Pillarisetti (See col.4 lines 28-33).
As to claim 23, Pillarisetti further teaches wherein the element comprise one or more object-oriented programming events and wherein the validation-related logic functionality provides validation on arguments when the one or more events fire (see e.g. col.10 lines 40-60 and col 12 lines 22-28).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method/system of Gataullin in view of Smith to implement/incorporate the limitations as taught by Pillarisetti in order to provide a more efficient method/system of validating software, as suggested by Pillarisetti (See col.4 lines 28-33).
As to claim 24, Pillarisetti further teaches wherein the element comprise one or more object-oriented programming enumeration types and wherein the validation-related logic functionality determines whether a provided value is a valid enumeration value (see e.g. col.9 lines 60-65 and col.11 lines 22-33).
The motivation is the same as claim 23.

As to claim 28, Gataullin in view of Smith teaches wherein the second type of evaluation logic functionality comprises a trace-related logic functionality (See e.g. Smith: [0008]- adding instrumentation instructions to provide for tracing capability of a computer executable application), but does not specifically teach wherein the first type of evaluation logic functionality comprises a validation-related logic functionality.
In an analogous art, however, Pillarisetti teaches wherein the first type of evaluation logic functionality comprises a validation-related logic functionality (See e.g. col.15 lines 16-23 and lines 36-38 and col.8 lines 29-31). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method/system of Gataullin in view of Smith to implement/incorporate the limitations as taught by Pillarisetti in order to provide a more efficient method/system of validating software, as suggested by Pillarisetti (See col.4 lines 28-33).

As to claim 29, Gataullin in view of Smith teaches executing, by the system, the function with first wrapping code configured to perform the first evaluation logic functionality for the function or the element of the function based on a third determination that the first evaluation logic functionality is enabled (See Smith e.g. [0040] - When tracing is active, the instrumented code 504 may be executed), but does not specifically teach executing, by the system, the function with second wrapping code configured to perform the second evaluation logic functionality for the function or the element of the function based on a fourth determination that the second evaluation logic functionality is enabled.
In an analogous art, however, Pillarisetti teaches executing, by the system, the function with second wrapping code configured to perform the second evaluation logic functionality for the function or the element of the function (See e.g. col.15 lines 16-23 and lines 36-38 and col.8 lines 29-31).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method/system of Gataullin in view of Smith to implement/incorporate the limitations as taught by Pillarisetti in order to provide a more efficient method/system of validating software, as suggested by Pillarisetti (See col.4 lines 28-33).

As to claim 30, Gataullin also teaches wherein the determining further comprises determining whether the function qualifies for the wrapping based on an area of the computing program that the function is associated with and the conditional information identifying one or more areas of the computing program selected for wrapping with the evaluation logic (see e.g. [0096] - The tracer closures 110 may be applied to a subset of functions in some embodiments. Such embodiments may have a configuration file that may identify specific functions, types of functions, classes of functions, or other definitions of functions that may be included or excluded. Some embodiments may have heuristics or conditional expressions that may be evaluated to identify functions that may be included or excluded in the analysis).

As to claim 31, Smith further teaches executing the function with trace wrapping code configured to perform the tracing logic functionality for the function based on a third determination that the function qualifies for the trace wrapping (See e.g. [0040] - When tracing is active, the instrumented code 504 may be executed and executing the function without the trace wrapping code based on a fourth determination that the function does not qualify for the trace wrapping (see e.g. [0040] - When tracing is dormant or inactive, the non-instrumented code 506 may be executed).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method/system of Gataullin to implement/incorporate the limitations as taught by Smith in order to provide a more efficient method/system of application tracing and diagnosis, as suggested by Smith ([0006]).

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENECA SMITH whose telephone number is (571)270-1651.  The examiner can normally be reached on Mon-Fri 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHENECA SMITH/Examiner, Art Unit 2192                                                                                                                                                                                                        


/S. Sough/SPE, Art Unit 2192